By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The first question presented for our consideration is, whether, when a Juror has been put upon triors, at the instance of the prisoner, and they have retired to their room, it is competent for the defendant’s counsel to move the Court, to send written instructions to the triors, to propound to the Juror a particular interrogatory, for the purpose of establishing his ineligibility.
We are clear, that, such a practice is not only irregular, but fraught with the most mischievous consequences. The proper course would be, to have the triors brought into open Court, and there instructed publicly, in the presence of both parties, respecting the whole matter.
[2.] The next error complained of is, that the Court permitted Gillion, one of the witnesses sworn on the trial, to state, that in consequence of what was said to him by a negro, that he was induced to change his position in watching for the defendant.
We see no error in this. Suppose the witness had been influenced by some noise he heard — the barking of a dog, or the cackling of fowls — to change his position, would it not be competent for him to testify to the fact ?
[3.] The third assignment is, that a witness was allowed to prove that the prisoner had offered him forty dollars in gold, to suffer him to escape. It is argued, that this attempt to bribe the guard, in order to effect his escape, is consistent with inno*127cence. But that is not the test. Is it no index of guilt ? If flight is a circumstance, however slight, which tends to criminate the accused — then proof that the prisoner offered money, in order to effect his escape, is certainly admissible.
[4.] It was in proof, that the negro had a budget of clothes with him when the prisoner was arrested. Defendant’s attorney objected to this testimony, upon the ground that the witness had ordered the negro to bundle up his clothes, and take them along.
It is conceded that it would be a dangerous precedent to encourage one citizen to tempt another to the perpetration of a crime, and then to array the circumstances, which he himself had contrived, in order to convict him. But that is not this case. The initiatory steps had been taken by Whaley, to steal this slave. It was necessary to ascertain whether he intended to carry off the negro, and hence the directions which were given for his equipment for the journey.
[5.] Wm. J. Wright swore to certain confessions made by the prisoner. On his cross-examination, he stated that these "were made through fear. Upon being interrogated by the Court, (prisoner’s counsel objecting,) as to the nature of the threats, it turned out that the witness was mistaken, that he misapprehended the meaning of the term. We hold that the Court was right in prosecuting the inquiry, which he did, in order to ascertain whether, in fact, any threats were used ; and we are equally clear, that the statement when made, did not constitute such a threat as would exclude the confessions.
[6.] Counsel for the State asked a witness what the defendant said about having- committed similar crimes before? The question was objected to, but allowed to be propounded. The answer was, that he stated, that it had been his misfortune for a considerable time, but that he had never been interfered with before.
Here, it will be perceived, was an indirect acknowledgment, though rather awkwardly expressed, that the prisoner had committed the present offence. He admits that this was not the first time he has been engaged in inveigling off slaves; but *128adds, that he was never caught before; thereby including the act with which he was then charged, in the same category with past transgressions of a like character. We see no objection to the answer at least, and if that is legal, we would not reverse the judgment, because it was elicited by an improper question.
[7.] The next error assigned, viz: that the witness, George Knight, stated that he was prompted by information derived from negroes, to waylay the prisoner, has already been considered, under the second head in the bill of exceptions.
[8.] Counsel for the State proposed to read to the Jury, the following memorandum, written in pencil, in the pocket-book of the defendant, and taken from his custody, “ Wilkins,” “ Paul Tarver.” These were the names of the owners of the slaves with whom the defendant was proven to be in communication. Defendant’s 'counsel objected, on the ground that the entry was not shown to be in the hand-writing of the accused. But the Court overruled the objection, and the defendant, by his counsel, excepted.
If a paper is produced in Court, under notice, from the possession of the opposite party, it dispenses with proof of its execution. A document appended as an exhibit to a bill or answer, need not be proven by the adverse party. We think that the testimony in this case was properly admitted.